6’73   .




          ‘_       !

               !            ‘.      .
         OF\‘ICE OF THE ATTORNEY        GENERAL   OF TEXAS
4110YllR
       SLLLLRS             AUSTIN
+rm*c* QliRlCL
    -




*
:
         I



        i
        i
        I
        I-
        !
:




        !
.   .   i.
.   :



        .   . .   2’   .




                               . .


                           .
:

    ‘.
         yonorable M. H. Crunk, paSe 8



          rho follovInS   his arrest Is surrendered to .the mIlIte&y au-
          thorIties;   and subjected to trial by a .mIlItary court.         See
          gctions    20 and 3o of the Texas Liquor Control Act (Arts.
         &XQ and 666-30, Vernonls Annotated Penal Code, Texas).                      -.
         )‘e ,fInd nothIng .InconsIstent. with such practice.        If the
         errInS aoldler Is proceeded against by the mllitarg           author-
         Itles, and resists      the ens.,a against him, the civilian    officer
         OFOfPICer~Smaking the arrest and seizure vould be almost                .
         pcceasarg witnesses,      and If necessary could display to th’c
         nllltaiy    CoLtnt or authoritg the seized alcoholic’beverage
         in question.     Amonp,other provIsIons       of Section 20 of the
         Liquor Act, supra, IY the direction          that upon aeisure by
         search varrant,     ‘All ziti~h a.lcoholIc beverages and articles
         &all -be seIzed.by the officer         ozecuting  the varrant and
    !:   shall not be taken .fron the custody of any officer          by writ
    t    6f rcplevin nor eny .o.ther process,        but shall be .held by such
         Officer to await final jndgment In the proceedings.”

                     .SoctIon 30 of ‘the Act requires all contraband lIq-
         uom seized bY peace officers         07 ngonts of the Liquor Control
         Board (without~ or with warrant) “to be turned over to,elther
.   :    the sheriff    of the county In vhioh such seizure is made or .to
         any authorized representative        or' agent of the Board.”
                                                               :.
                      Our advise,, therefore,     Is to, surrender-custody     of
         the men In militarY scrvIce,       upon   proper  ahowIng    and .dcmsnd
         aa outlined above, but to retain the IllIcIt            liquor and bevery
         ages seieed, for dIspoSItIOn as provided~by our statutes.’
                   fhe foregoing   Ia based upon the csw.VptlOn        tl& YOU
        are ooncorned with Illegal     transportation    and possessIon,of
    pi,
        Into&at Ing liquors by IndIvIdual        soldfer 8, and -i$eo WWI~;re
        of such contkaband.from them by state officers.               *
        liquor beIng.transported    In a legal manner thro@        Your eoun- .
    ~.. ty would not be subject to selzur~,       and mIlItary PersOnnel
        cng:aged In such Q leSa1. enterprIae ‘%ould not be subject to, . .
        orrest or Interference    by cIvI1 authoritIeo.      Inotanoes of
        this vould be l!~uors    conaISned to the post oxchenSe ep ether
        Eovepmcntal a@ncy at the army post YOU rnent~0n.             See



                         .
.~ ._ *
   .:.    .




              i;..
                     i




    .